Exhibit 10.3

 

23 December 2010

 

The Royal Bank of Scotland plc

Shipping Business Centre

5-10 Great Tower Street

London EC3R 3HX

 

Dear Sirs

 

Facility Agreement dated 29 March 2007 as amended from time to time and made
between (i) Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime
Corp., Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime
Corp. as joint and several Obligors, (ii) The Royal Bank of Scotland plc as
Issuer relating to a guarantee facility of US$84,000,000 (the “Facility
Agreement”)

 

Reference is hereby made to (i) the Facility Agreement and (ii) the Letter
Agreement dated as of 12 November 2010 (the “Forbearance Letter”) whereby you as
Issuer agreed subject to the conditions therein to forbear from exercising any
of the rights or remedies arising from the Events of Default as specified
therein (the “Specified Events of Default”).  Capitalized terms defined in the
Facility Agreement or the Forbearance Letter and not otherwise defined herein
are used herein as therein defined.

 

In order to allow time for TBS International plc and its affiliates to work with
their various lenders towards a mutually agreeable solution on their outstanding
indebtedness, we hereby request that you extend the period under which you
agreed to forbear from exercising any of the rights or remedies arising from the
Specified Events of Default available to you under the Facility Agreement and
the other Finance Documents or under applicable law (all of which rights and
remedies are hereby expressly reserved by you) until the earlier of (i) the
occurrence of a Forbearance Termination Event and (ii) 12:01 a.m. E.S.T. on 1
February 2011 (the “Forbearance Extension Period”).  As used herein; a
“Forbearance Termination Event” shall mean the occurrence of (i) any Event of
Default under the Facility Agreement other than the Specified Events of Default
or the Further Specified Events of Default (as defined below) or (ii) a breach
of any of the conditions of this letter.

 

Such forbearance in respect of your rights and remedies under the Facility
Agreement and other Finance Documents is conditioned upon and subject to TBS
International plc and/or their applicable subsidiaries and affiliates having
entered into amendments, waivers, forbearances or other modifications on or
before 29 December 2010 in respect of each of (i) the loan facilities listed on
Schedule 1 hereto and (ii) any swap and guarantee facilities to which TBS
International plc and/or their applicable subsidiaries and affiliates are a
party, deferring and/or forbearing until no earlier than 1 February 2011 any
rights of the respective creditor parties under such facilities arising as a
result of the Specified Events of Default and Further Specified Events of

 

--------------------------------------------------------------------------------


 

Default.  In connection with your agreement hereunder, TBS International plc
agrees that each of the conditions referred to in (B) 1 - 6, of the Forbearance
Letter shall continue to apply during the Forbearance Extension Period.

 

Subject to the conditions precedent stated in the preceding paragraph and
subject to the other terms and conditions set forth above, by counter-signing
this letter you as Issuer agree to forbear from exercising any of the rights or
remedies arising solely from the Specified Events of Default and the defaults
under Clauses 13.1(f), Clause 13.1(f)(ii) and Clause 13.1(g)(ix) of the Facility
Agreement (the “Further Specified Events of Default”) arising from the
suspension of payments by TBS International plc and its affiliates of certain
scheduled principal installments owing in respect of Financial Indebtedness of
such persons during the Forbearance Extension Period, as more particularly
described in Schedule 2 hereto on the terms set forth in the Forbearance Letter,
as modified by the terms above.

 

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

TBS INTERNATIONAL PLC

 

 

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

 

Name: Ferdinand V. Lepere

 

 

 

Title: Senior Executive Vice President

 

 

 

 

Acknowledged and Agreed,

 

 

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

as Issuer

 

 

 

 

 

 

 

By:

/s/ Jon A. Charatte

 

 

 

 

Name: Jon A. Charatte

 

 

 

 

Title: Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

TBS CREDIT FACILITIES

 

Bank of America Credit Facilities

 

DVB Group Merchant Bank (Asia) Ltd Credit Facility

 

Credit Suisse Credit Facility

 

AIG Commercial Equipment Finance, Inc. Credit Facility

 

Commerzbank AG Credit Facility

 

Berenberg Bank Credit Facility

 

The Royal Bank of Scotland Credit Facility

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Facility

 

Principal Amount

 

Date

 

 

 

 

 

 

 

Bank of America Facility as amended and restated on 26 March 2008

 

$

9,500,000

 

31 December 2010

 

 

 

 

 

 

 

AIG Facility dated as of 7 December 2007

 

$

1,750,000

 

1 January 2011

 

 

 

 

 

 

 

DVB Facility dated as of 16 January 2008

 

$

2,608,000

 

25 January 2011

 

 

--------------------------------------------------------------------------------

 